            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

JOHN CHANCE GREEN,                 )
                                   )
                 Plaintiff,        )
                                   )
                                   )   Case No. CIV-18-210-KEW
                                   )
COMMISSIONER OF THE SOCIAL         )
SECURITY ADMINISTRATION,           )
                                   )
                 Defendant.        )

                          OPINION AND ORDER

     Plaintiff    John   Chance   Green   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security   Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.         For the

reasons discussed below, it is the finding of this Court that the

Commissioner’s decision should be and is AFFIRMED.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).     A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. § 404.1520.1

        Judicial       review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision    was

supported         by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                       It means


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §
404.1510. Step two requires that the claimant establish that he has a
medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§ 404.1521. If the claimant is engaged in substantial gainful activity
(step one) or if the claimant’s impairment is not medically severe (step
two), disability benefits are denied. At step three, the claimant’s
impairment is compared with certain impairments listed in 20 C.F.R. Pt.
404, Subpt. P, App. 1. A claimant suffering from a listed impairment or
impairments “medically equivalent” to a listed impairment is determined
to be disabled without further inquiry. If not, the evaluation proceeds
to step four, where claimant must establish that he does not retain the
residual functional capacity (“RFC”) to perform his past relevant work.
If the claimant’s step four burden is met, the burden shifts to the
Commissioner to establish at step five that work exists in significant
numbers in the national economy which the claimant – taking into account
his age, education, work experience, and RFC – can perform. Disability
benefits are denied if the Commissioner shows that the impairment which
precluded the performance of past relevant work does not preclude
alternative work. See generally, Williams v. Bowen, 844 F.2d 748, 750-
51 (10th Cir. 1988).

                                              2
such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”     Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).    The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.    Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).   Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                       Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s decision.

He has a limited education and worked in the past as a forklift

driver and a semi-truck driver. Claimant alleges an inability to

work beginning on October 2, 2012, due to limitations resulting

from right knee injury, right knee arthritis, gout, back problems,

migraine headaches, left eye amblyopia, depression, anxiety, and

bipolar disorder.

                         Procedural History

     On October 5, 2012, Claimant protectively filed for a period

of disability and disability insurance benefits under Title II (42

U.S.C. § 401, et seq.) of the Social Security Act.      Claimant’s

application was denied initially and upon reconsideration.      On

                                 3
September 9, 2014, an Administrative Law Judge(“ALJ”) entered an

unfavorable decision.        Claimant appealed the matter, and the case

was remanded by United States Magistrate Judge Steven P. Shreder

on March 22, 2017.           However, on September 23, 2015, Claimant

protectively filed another application for a period of disability

and for disability insurance benefits.           He was granted a closed

period of disability from September 10, 2014 through March 17,

2016, by another ALJ on October 18, 2016.             On July 17, 2017, the

Appeals Council remanded the case pursuant to the district court’s

order.     In its remand order, the Appeals Council referenced the

October 18, 2016 favorable decision wherein Claimant was found

disabled for a closed period, and noted the decision continued to

be binding unless the ALJ on remand determined the conditions for

reopening were met.          It ordered the ALJ to offer Claimant the

opportunity for a new hearing, take any necessary action for

completion of the record, and issue a new decision.           (Tr. 942-43).

      ALJ James Bentley conducted a hearing in McAlester, Oklahoma,

on December 21, 2017, at which Claimant appeared and testified. On

March 28, 2018, the ALJ entered a decision wherein he reopened the

decision    awarding    Claimant    benefits    for   a   closed   period   of

disability, considered the entire period from Claimant’s first

date of eligibility, and determined Claimant was not disabled.

The   decision   of    the   ALJ   represents   the   Commissioner’s   final

decision for purposes of further review. 20 C.F.R. § 404.984.

                                       4
               Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional     capacity   (“RFC”)   to   perform   light    work,   with

limitations.

                      Errors Alleged for Review

     Claimant asserts the ALJ committed error by (1) failing to

properly consider the opinion of his treating physician Dr. Don

Barney, D.O.; and (2) failing to consider his strong work history

in the evaluation of symptoms.

                    Evaluation of Opinion Evidence

     In his decision, the ALJ found Claimant suffered from severe

impairments of left eye amblyopia, right knee arthritis, lumbar

degenerative disc disease, cervical degenerative disc disease,

gout, migraine headaches, essential hypertension, major depressive

disorder   (recurrent,    severe,   without   psychosis),    generalized

anxiety disorder, PTSD (military service), intermittent explosive

disorder traits, borderline personality disorder characteristics,

alcohol use disorder (in sustained partial remission), and opioid

use disorder (in sustained remission). (Tr. 758).          He determined

Claimant could perform light work with additional limitations.        In

so doing, the ALJ found Claimant could occasionally use the right

lower extremity for foot controls, occasionally climb ramps and

                                    5
stairs, and occasionally kneel. He could not climb ladders or

scaffolding   or   crawl.   Claimant    could     frequently,    but    not

constantly, balance, stoop, and handle and finger with the upper

extremities bilaterally. He could read ordinary newspaper or book-

style print and should avoid normal workplace hazards, such as

approaching vehicles, boxes left on the floor, and doors left ajar,

as well as unprotected heights and dangerous moving machinery.

Claimant needed a sit/stand option, defined by the ALJ “as a brief

positional change from sitting to standing and vice versa,” for

the purposes of comfort, and with no more than one change of

position every 30 minutes. Claimant did not need to leave the

workstation, so he would not diminish pace or production. Claimant

could   understand,   remember,   and   apply     simple   and   detailed

instructions and concentrate and persist for extended periods to

complete simple and detailed work tasks with routine supervision.

He could respond appropriately to occasional work-related contact

with co-workers, supervisors, and the general public, and adapt to

a routine work setting. (Tr. 764).

     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant   could   perform   the     representative   jobs   of

merchandise marker, routing clerk, and collator operator, all of

which the ALJ found existed in sufficient numbers in the national

economy. (Tr. 783-84).      As a result, the ALJ concluded Claimant

was not under a disability from October 2, 2012, through the date

                                  6
of the decision. (Tr. 786).

     Claimant contends the ALJ improperly considered the opinions

from his treating pain management physician, Dr. Barney.2           The ALJ

summarized the treatment records from Dr. Barney in the decision.

He referenced treatment notes from Dr. Barney showing that Claimant

received pain management from Dr. Barney for his right knee both

before and after his right knee surgery in October of 2011. (Tr.

766-67, 549-89).        He noted that after his surgery, Claimant

followed up on nearly a monthly basis with Dr. Barney through

February of 2015.     During this time period, Dr. Barney’s treatment

notes reflect refills of Claimant’s medications and prescribing

Claimant a hinge brace, TENS unit, and Biofreeze gel.             (Tr. 767,

637, 653-55, 1178-98). Claimant reported to Dr. Barney in November

of 2012 that he was getting good results from his pain medication.

(Tr. 767, 555).        He reported in November of 2013 that he was

getting some relief from pain and edema with his knee brace.           (Tr.

767, 651).      In October and November of 2014, Dr. Barney prescribed

Claimant    a    neuropathic   pain   cream,   which   Claimant   indicated

helped, and Lidoderm patches. (Tr. 767, 1186-89).

     The ALJ also discussed Dr. Barney’s examination findings for

Claimant.    He noted that tenderness in the right knee was at times




     2     Claimant also makes a brief reference to opinions from PT
Shahan-Hale and LPC Dry. However, Claimant makes no further argument
or any citation to these opinions in the record.

                                      7
the only abnormal finding observed by Dr. Barney (Tr. 769, 1185,

1189, 1194), while on other occasions, Dr. Barney observed swelling

in the right knee and restricted/decreased range of motion, but

with anterior and posterior drawer signs as negative.                 (Tr. 769,

549-589, 636-37, 651-680, 682-85, 1178-98).              He noted that when

Dr. Barney saw Claimant for the last time in February of 2015, he

recorded that Claimant exhibited pain when walking and favored his

left knee. (Tr. 769, 1179).

     When discussing the opinion evidence from Dr. Barney, the ALJ

specifically      referenced     the       handicapped      parking     placard

application completed by Dr. Barney for Claimant in March of 2012.

Dr. Barney indicated on the application that Claimant could not

walk more than 200 feet without stopping to rest because of his

cruciate ligament tear and chronic strain of the right knee. (Tr.

772, 1013).      He also referenced the Doctor’s Statement from Dr.

Barney dated February 25, 2013, wherein Dr. Barney stated that

Claimant   was   unable   to   work    because   of   his   knee   injury   and

permanent eye damage.      He indicated Claimant’s inability to work

was permanent.     (Tr. 772, 609).         The ALJ further referenced Dr.

Barney’s medical source statement from July 17, 2013, wherein Dr.

Barney determined Claimant had a poor prognosis and could only

walk one or two blocks, sit for 20 to 30 minutes at a time, stand

for 30 to 45 minutes at a time, stand/walk less than two hours in

an eight-hour workday, and sit for only two hours in an eight-hour

                                       8
workday.           Claimant      needed      to       sit   and    stand   at     will,    take

unscheduled         breaks      throughout        a     workday,     and    elevating       his

affected leg would help. He determined claimant could occasionally

lift less than ten pounds and rarely lift ten or 20 pounds.

Claimant could only occasionally twist or stoop/bend and rarely

crouch, squat, and climb ladders or stairs. (Tr. 772, 629-34).

       In    assigning         “diminished        weight”     to    Dr.    Barney’s      above-

referenced opinions, the ALJ noted that all of the opinions

resulted in Claimant’s being “unable to perform even sedentary

work due to right knee impairment.”                         He acknowledged Dr. Barney

had “a longitudinal treating relationship” with Claimant, but he

viewed       Dr.    Barney’s     opinions         as    inconsistent       with    the    other

evidence in the record, including the muscle testing performed by

Dr.    Barney       on   the    same   day    he       completed     the    medical      source

statement. (Tr. 637).             The ALJ also determined that Dr. Barney’s

opinion that Claimant had a poor prognosis because he would need

a total knee replacement in the future was inconsistent with the

opinion of Claimant’s orthopedic surgeon, who released Claimant to

work in February of 2013, without any restrictions, and the opinion

of Dr. Hughes in January of 2012, wherein he assessed Claimant

with     a    13%    right       lower    extremity          impairment      for    worker’s

compensation purposes.             With regard to the information included on

the handicapped parking placard application, the ALJ noted Dr.

Barney’s conclusion that Claimant’s cruciate ligament tear and

                                                  9
chronic strain of the right knee “would not affect [his] ability

to safely operate a motor vehicle under normal or adverse driving

conditions.”     The ALJ acknowledged that Dr. Barney recorded some

limitations in the right knee range of motion and tenderness and

edema, but he also indicated claimant could ambulate without an

assistive device.         He concluded that Dr. Barney’s findings showed

Claimant had normal motor and sensory examinations with normal

strength   and   no       muscle   atrophy,     which    did   not    support    the

limitations included in his opinions. (Tr. 772-73).3

     “As long as the ALJ provides ‘good reasons in his decision

for the weight he gave to the . . . opinion[], [n]othing more [is]

required[.]’     .    .    .   What   matters    is     that   the    decision   is

‘sufficiently specific to make clear to any subsequent reviewer[]

that weight the adjudicator gave to the . . . opinion and the

reasons for that weight.’”            Mounts v. Astrue, 479 Fed. Appx. 860,

865 (10th Cir. 2012), quoting Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007); see also 20 C.F.R. § 404.1527(c)(2).

     As set forth herein, the ALJ included a detailed discussion

of Dr. Barney’s treatment records in his decision.                   He determined

that Dr. Barney’s treatment notes did not support the limitations

of the medical source statement, his opinions expressed on the




     3     Claimant cites to the prior ALJ’s decision from September 9,
2014, in several portions of his briefing when arguing the ALJ failed
to properly consider Dr. Barney’s opinions.

                                         10
Doctor’s note, and the handicapped parking placard application.

Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1029 (10th Cir. 1994) (noting opinion of treating physician may be

reasonably discounted when not supported by his own treatment

notes). Moreover, the ALJ discounted Dr. Barney’s opinions because

they were inconsistent with other medical evidence in the record.

Raymond v. Astrue, 621 F.3d 1269, 1272 (10th Cir. 2009) (noting

opinion of treating physician may be discounted by the ALJ when

inconsistent with other medical evidence).   Further, the ALJ noted

the length and nature of the treatment relationship Dr. Barney had

with Claimant.   Finally, Dr. Barney’s opinions that Claimant was

unable to work were discussed by the ALJ, but they were not

entitled to controlling weight as they address issues reserved to

the Commissioner.   20 C.F.R. § 404.1527(e) (stating that opinions

that a claimant is “disabled” or “unable to work” are not medical

opinions); Balthrop v. Barnhart, 116 Fed. Appx. 929, 932-33 (10th

Cir. 2004) (finding an opinion couched as conclusive on an issue

reserved to the Commissioner is not a medical opinion entitled to

controlling weight analysis or any special significance); Soc.

Sec. Rul. 96-5p, 1996 WL 374183, at *5 (indicating that an opinion

on an issue reserved to the Commissioner is still evidence and

cannot simply be disregarded).   The Court finds no error with the

ALJ’s consideration of Dr. Barney’s opinions.



                                 11
     Claimant also appears to argue that the ALJ should not have

relied on evidence from the non-examining state agency physicians

over the limitations determined by Dr. Barney.               He asserts that

almost two and a half years passed between the last agency review

and the opinion offered by Dr. Barney.            However, the last state

agency review of the record was in June of 2013 (Tr. 173-87), which

was just slightly over one month prior to the completion of the

medical source statement by Dr. Barney in July of 2013.                   Thus,

contrary to Claimant’s argument, there was not a large gap in the

evidence reviewed by the state agency physicians. Moreover, the

ALJ did not specifically rely upon the state agency physician’s

opinions    when     assigning   diminished      weight    to   Dr.    Barney’s

opinions.    He found Dr. Barney’s opinions were inconsistent with

his own treatment records and inconsistent with other medical

evidence, primarily the opinions of Dr. LaButti and Dr. Hughes.

     Claimant further argues the ALJ should have re-contracted Dr.

Barney, scheduled a consultative examination, obtained a medical

expert, or requested an updated review by a state agency physician.

Although the ALJ “‘bears responsibility for ensuring that an

adequate    record    is   developed    during    the     disability    hearing

consistent with the issues raised[,]’”            Maes v. Astrue, 522 F.3d

1093, 1096 (10th Cir. 2008), quoting Branum v. Barnhart, 385 F.3d

1268, 1271 (10th Cir. 2004), in an counseled case, “the ALJ should

ordinarily be entitled to rely on the claimant’s counsel to

                                       12
structure and present claimant’s case in a way that the claimant’s

claims are adequately explored.             Thus, in a counseled case, the

ALJ may ordinarily require counsel to identify the issue or issues

requiring further development.”         Hawkins, 113 F.3d at 1167.

     The administrative record reveals that at the most recent

hearing on December 21, 2017, the ALJ asked Claimant’s counsel if

the record was complete, and counsel agreed it was.            The ALJ also

noted the exhibits in the record and asked Claimant’s counsel if

he had any objections to the exhibits.              Claimant’s counsel did

not, and the ALJ admitted the exhibits and made them part of the

record for consideration. (Tr. 856-57).              The Claimant has not

demonstrated any error by the ALJ for failing to further develop

the record.

                         Evaluation of Symptoms

     Claimant contends the ALJ’s evaluation of his symptoms is

deficient because the ALJ failed to account for Claimant’s strong

work history.

     As part of his evaluation of Claimant’s pain and other

symptoms, the ALJ noted the two-step process for the evaluation of

symptoms   set   forth   in   Social    Security    Ruling   16-3p   and   the

requirements under 20 C.F.R. § 404.1529. (Tr. 765).           He determined

Claimant’s medically determinable impairments could reasonably

cause his alleged symptoms, but he found that Claimant’s statements

regarding the intensity, persistence, and limiting effects of his

                                       13
symptoms were not entirely consistent with the evidence in the

record.   In making these determinations, he summarized the medical

evidence, Claimant’s testimony, and reports of symptoms in detail.

He   considered   Claimant’s    daily    activities   and   referenced

Claimant’s work history, including that he had worked at the

substantial gainful level.     The ALJ noted Claimant had sought work

during the time he claimed to be disabled and received unemployment

benefits.    He further discussed Claimant’s work history when he

noted Claimant had worked despite having several impairments prior

to his onset date. (Tr. 756-57, 765-83).

     Deference must be given to an ALJ’s evaluation of Claimant’s

pain or symptoms, unless there is an indication the ALJ misread

the medical evidence as a whole.        See Casias, 933 F.2d at 801.

Any findings by the ALJ “should be closely and affirmatively linked

to substantial evidence and not just a conclusion in the guise of

findings.”   Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)

(quotation omitted).    The ALJ’s decision “must contain specific

reasons for the weight given to the [claimant’s] symptoms, be

consistent with and supported by the evidence, and be clearly

articulated so the [claimant] and any subsequent reviewer can

assess how the [ALJ] evaluated the [claimant’s] symptoms.”       Soc.

Sec. Rul. 16-3p, 2017 WL 5180304, at *10.     However, an ALJ is not

required to conduct a “formalistic factor-by-factor recitation of

the evidence[,]” but he must set forth the specific evidence upon

                                  14
which he relied.   Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir.

2000).

     The ALJ’s evaluation of Claimant’s pain or other symptoms

reveals that he relied upon the appropriate factors in assessing

Claimant’s statements and considered Claimant’s work history.

Consideration of work history is proper, but it is only one of

several factors that bear on an ALJ’s evaluation of a claimant’s

pain and other symptoms.   See Bean v. Chater, 77 F.3d 1210, 1213

(10th Cir. 1995) (finding work history properly considered as one

of several factors bearing on claimant’s credibility).     The Court

finds no error in the ALJ’s assessment of Claimant’s pain and other

symptoms.

                            Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

      IT IS SO ORDERED this 30th day of September, 2019.




                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                15
